[Cite as State v. Smith, 2019-Ohio-2574.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                    :

                 Plaintiff-Appellee,              :
                                                            No. 107773
                 v.                               :

HAROLD SMITH,                                     :

                 Defendant-Appellant.             :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: June 27, 2019


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-18-627542-A


                                            Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Justin Washburne, Assistant Prosecuting
                 Attorney, for appellee.

                 Thomas A. Rein, for appellant.


SEAN C. GALLAGHER, P.J.:

                   Appellant Harold Smith appeals his convictions on multiple counts.

Upon review, we affirm.

                   Appellant was indicted under a multicount indictment with charges

stemming from an incident that occurred on February 14, 2018, outside an
apartment building at 8302 Lake Avenue, Cleveland, Ohio. The state dismissed two

counts, and the matter proceeded with a jury trial on four counts, including

attempted murder, two counts of felonious assault, and domestic violence. All

counts, except for the domestic violence, included a notice of prior conviction

specification and a repeat violent offender specification that were bifurcated and

determined by the judge.

              An eyewitness, who lived in the apartment building, testified that he

heard an alarming yell and went to observe the street from his third-floor window.

He saw a woman crossing the street collapse to the pavement and heard a male

yelling at her to “come back” and “get the f*** up.” The witness testified that the

woman told the male that she could not walk and then went unconscious. The

witness then observed the male drag the woman across the street between two

parked cars where the woman dropped “like a potato sack.” The witness also

observed that the woman’s car door was open and that there was a dog in the

passenger side that ran into the apartment building. A recording of a 911 call made

by the witness was played for the jury. The witness testified that the suspect fled,

and he provided a description of the suspect’s vehicle. The witness observed others

come to the street to try to help the victim. The witness was able to provide a

description of the suspect, whom he had previously seen coming and going from the

apartment building. He also had previously observed the victim in the apartment

building. Although the witness was never shown photographs of possible suspects,
at trial, the witness identified defendant as the assailant with “110 percent” certainty.

Tr. 223:18.

               Another eyewitness testified to what she witnessed from the other

side of the street. She testified that she heard a “blood-curdling scream” and saw

the victim sitting on the yellow lines in the center of the street with a little dog

running around her. She called 911 and provided a description of the clothing the

victim and the suspect were wearing. She observed a white woman sitting in the

street and an African-American male, who had a scruffy face, drag the woman across

the street in front of a parked car. She saw the male go into the apartment building

and come back out. She testified that he got into his car and fled. She provided a

description of his vehicle. Although she was able to provide a description of the

suspect, she testified that she was not confident she could identify him. Her 911 call

was played to the jury.

               Video surveillance from the front entry of the apartment building

depicted a scene consistent with the eyewitness testimony. The video also depicted

appellant enter and exit the apartment building.

               A responding officer found the victim lying on the street and her dog

running loose. The victim had a knife in her shoulder and was taken to the hospital

and had surgery. The officer found the door to the victim and appellant’s apartment

was open.

               Testimony and evidence were presented as to the victim’s injuries,

which included two penetrating wounds.             Photographic evidence was also
introduced. The knife was recovered and identified at trial; however, it was not

submitted for DNA testing.

              A detective who investigated the case testified that she spoke with the

victim and took her statement. The victim completed paperwork for a protection

order. The detective also spoke to the eyewitnesses who testified at trial and

obtained written statements. As a result of the investigation, appellant was deemed

a suspect. Appellant was apprehended in Illinois and indicted on the charges.

              The victim did not testify at trial. Appellant stipulated to his prior

felony convictions.

              The landlord of the apartment building testified that appellant and

the victim were on the lease to an apartment unit in the apartment building. The

landlord filed a notice of eviction after the rent payment was not made for March

2018, and appellant subsequently recommended a new tenant for the apartment.

              The jury returned a verdict of guilty on all four counts. The trial court

found appellant guilty of the notice of prior conviction and repeat violent offender

specifications. The court ordered a presentence investigation report. The trial court

sentenced appellant to an aggregate prison term of eight years, imposed five years

of mandatory postrelease control, and waived costs.

              Appellant timely filed this appeal. He raises two assignments of error

for our review.

              Under his first assignment of error, appellant claims there is

insufficient evidence to sustain a conviction. A claim of insufficient evidence raises
the question whether the evidence is legally sufficient to support the verdict as a

matter of law. State v. Thompkins, 78 Ohio St.3d 380, 386, 1997-Ohio-52, 678

N.E.2d 541. In reviewing a sufficiency challenge, “[t]he relevant inquiry is whether,

after viewing the evidence in a light most favorable to the prosecution, any rational

trier of fact could have found the essential elements of the crime proven beyond a

reasonable doubt.” State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991),

paragraph two of the syllabus.

              Appellant argues that the victim did not testify at trial. He also

challenges the eyewitness testimony and points to deficiencies in the police

investigation. Our review of the record reflects that both eyewitnesses were able to

provide descriptions of the suspect, and one of them testified to previously having

seen appellant in the apartment building and was able to identify appellant at court

with “110 percent” certainty. The suspect was described as a well-built, hefty,

African-American male over 50 years old, between 5'11" and 6'1", wearing a black

jacket, red pants, and a hat. Although no witness saw the stabbing occur, both

eyewitnesses heard the victim yell, observed the suspect drag her across the street,

and saw the suspect drive away. The video surveillance depicted a male matching

appellant’s description exit the victim’s car, the victim stagger out and collapse in

the street with a knife in her shoulder, and the ensuing actions. The video also

showed the male going into the apartment building, coming back out, and driving

off in a Cadillac. The landlord of the apartment building confirmed that appellant

and the victim were on the lease to an apartment unit, and the responding officer
found the door to their apartment open. Appellant was eventually apprehended in

Illinois.

               This court has stated, “[e]ven where discrepancies exist, eyewitness

identification testimony alone is sufficient to support a conviction so long as a

reasonable juror could find the eyewitness testimony to be credible.” State v.

Johnson, 8th Dist. Cuyahoga No. 99822, 2014-Ohio-494, ¶ 52, citing State v.

Bryson, 8th Dist. Cuyahoga No. 98298, 2013-Ohio-934. Here, in addition to the

eyewitness testimony, other testimony and evidence were presented linking

appellant to the crimes. After viewing the evidence in a light most favorable to the

prosecution, we find any rational trier of fact could have found the essential

elements of the crimes proven beyond a reasonable doubt.              Appellant’s first

assignment of error is overruled.

               Under his second assignment of error, appellant claims that his

convictions are against the manifest weight of the evidence. When reviewing a claim

challenging the manifest weight of the evidence, the court, reviewing the entire

record, must weigh the evidence and all reasonable inferences, consider the

credibility of witnesses, and determine whether, in resolving conflicts in the

evidence, the trier of fact clearly lost its way and created such a manifest miscarriage

of justice that the conviction must be reversed and a new trial ordered. Thompkins,

78 Ohio St.3d at 387, 1997-Ohio-52, 678 N.E.2d 541. Reversing a conviction as being

against the manifest weight of the evidence should be reserved for only the

exceptional case in which the evidence weighs heavily against the conviction. Id.
               Appellant argues that the victim did not testify, that there is no DNA

evidence linking appellant to the knife, that no identification procedures were

utilized, and that the evidence simply does not support the jury’s verdict. Having

examined the entire record herein, we are unable to conclude appellant’s convictions

are against the manifest weight of the evidence. The state presented ample evidence

upon which a jury could determine that appellant was the assailant, including

eyewitness testimony, surveillance video, 911 recordings, and additional testimony

and evidence linking appellant to the crimes. Our review of the record reflects that

there was competent, credible evidence to support the jury’s verdict, and we cannot

say that the jury clearly lost its way and created such a manifest miscarriage of justice

that the convictions are against the manifest weight of the evidence. Accordingly,

we overrule the second assigned error.

               Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.              The defendant’s

convictions having been affirmed, any bail pending is terminated. Case remanded

to the trial court for execution of sentence.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


_______________________________
SEAN C. GALLAGHER, PRESIDING JUDGE

LARRY A. JONES, SR., J., and
EILEEN A. GALLAGHER, J., CONCUR